                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                     CASE No.: 6:21-cv-00007-RBD-DCI

TAVIA WAGNER,

       Plaintiff,

vs.

FRANK H. BROCK and J & C
CUDA CORP d/b/a PAPAS PIZZA

      Defendants.
________________________________/

                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

      I hereby disclose the following pursuant to this Court’s Order on Interested Persons And
Corporate Disclosure Statement:

        1).      the name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in a party to this action or in the
outcome of this action, including subsidiaries, conglomerates, affiliates, parent corporations,
publicly-traded companies that own 10% or more of a party’s stock, and all other identifiable legal
entities related to a party: [insert list]

               Plaintiff – Tavia Wagner
               Plaintiff’s counsel – Joe M. Quick, Esq.
               Defendant – Frank H. Brock
               Defendant – J & C Cuda Corp

       2).      the name of every other entity whose publicly-traded stock, equity, or debt may
be substantially affected by the outcome of the proceedings: [insert list]

       3)      the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or if no creditors’
committee the 20 largest unsecured creditors): [insert list]

      4)       the name of each victim (individual and corporate, including every person who
may be entitled to restitution: [insert list]

               Plaintiff – Tavia Wagner


                                                 1
       5)       Check one of the following:

        _X     a. I certify that I am unaware of any actual or potential conflict of interest
involving the District Judge and Magistrate Judge assigned to this case and will immediately
notify the Court in writing upon learning of any such conflict.

       - or –

       _____ b. I certify that I am aware of a conflict or basis of recusal of the District Judge or
Magistrate Judge as follow: (explain).


Dated: January 6, 2021


                                                      By:/S/Joe M. Quick, Esq.______
                                                      Joe M. Quick, Esq.
                                                      Bar Number 0883794
                                                      Attorney for Plaintiff
                                                      Law Offices of Joe M. Quick, Esq.
                                                      1224 S. Peninsula Drive #619
                                                      Daytona Beach, Florida 32118
                                                      Telephone: 386.212.3591
                                                      Email: JMQuickEsq@gmail.com




                                                 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of January 2021, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system. I also certify that the aforementioned
document is being served on all counsel of record, corporation, or pro se parties via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Filing.



                                                    By:/S/Joe M. Quick, Esq.______
                                                    Joe M. Quick, Esq.
                                                    Bar Number 0883794
                                                    Attorney for Plaintiff
                                                    Law Offices of Joe M. Quick, Esq.
                                                    1224 S. Peninsula Drive #619
                                                    Daytona Beach, Florida 32118
                                                    Telephone: 386.212.3591
                                                    Email: JMQuickEsq@gmail.com




                                                3
